PER CURIAM.
We agree with appellant that the finding of neglect on the part of the father in the order of adjudication is not supported by a preponderance of the evidence in the record. On remand, the trial court should excise the finding that “[t]he evidence also was sufficient to prove by a preponderance of the evidence that [J.R.] neglected his children by allowing the children to live in that environment and failing to protect them from their *1211mother’s neglect.” We otherwise affirm the order of adjudication. Finding no error in the order of disposition we also affirm that order.
MINER, LAWRENCE, and BENTON, JJ., concur.